DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2010/0054166 A1), hereinafter referred to as D1, in view of Ozturk et al. (US 20160135247 A1), hereinafter referred to as D2.
Regarding claims 1, 11, and 18, D1 discloses an apparatus and method for controlling IDLE mode of mobile stations in a wireless communication network, which comprises: 
receiving, by the user equipment device that is in the ECO operating state from a network element, a message indicating that there is downlink data to be sent to the user equipment device, the message being received on a downlink channel monitored by the user equipment device (Referring to Figures 4, 5, and 8, in step 801, a communication module of the MS operates in an idle mode (ECO state) to reduce power consumption.  The communication module proceeds to step 803 and determines if a listening interval arrives every paging period.  In an exemplary implementation, the communication module determines the paging period and the listening interval in idle mode operation information received from a serving BS.  On the other hand, if it is determined that the listening interval arrives in step 803, the communication module proceeds to step 805 and determines if a paging message is received from the serving BS.  If it is determined that the paging message is received from the serving BS during the listening interval in step 805 (receiving a message on a downlink channel monitored by the UE device that there is data to be sent to the UE device), the communication module proceeds to step 807 and determines if there is a packet for the communication module to receive through the paging message.  If it is determined that there is a packet to be received from the serving BS in step 807, the communication module proceeds to step 809 and transits to an active mode (the paging message indicates a transition of the UE device form the ECO state to the ACTIVE state and includes the identifier of the UE device; and transitioning from the ECO state to the ACTIVE state.  See paragraphs 0092-0101.);
in response to the message, sending by the user equipment device to the network element, a UE-centric sequence which is uniquely assigned to the user equipment device by the network element; and receiving, by the user equipment device from the network element, a response to the UE-centric sequence (Referring to Figure 8, the communication module proceeds to step 811 and determines if an active mode transition signal is received from a call management module (equivalent to sending a UE-centric sequence to a network element, such as the call management module transmitting the transition signal to the base station for transmission to the mobile station).  If it is determined that the active mode transition signal is received in step 811, the communication module proceeds to step 809 and transits to the active mode (transitioning to the ACTIVE state, comprising a response from the base station as part of the active mode transition).  See paragraphs 0101-0103.)
D1 does not disclose wherein the message includes an identifier of the user equipment device, wherein the identifier of the user equipment device was received by the user equipment device while the user equipment device was in the ACTIVE operating state.
D2 teaches initial context setup response message 327 may include quality of service (QoS) information and identifiers for logical connections associated with the UE 115-a (dedicated connection ID which is uniquely assigned to the UE device) (e.g., eNB and MME S1 application protocol identities (AP IDs), tunnel endpoint identifier (TEID), etc.).  See paragraphs 0082-0084.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the connection identifiers associated with a UE of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to minimize signaling and delay by avoid re-establishment of traffic connections as taught by D3, see paragraph 0007.

Regarding claims 2, 12, and 19, D1 further teaches transitioning, by the UE device, from the ECO operating state to the ACTIVE operating state (Referring to Figure 8, If it is determined that the active mode transition signal is received in step 811, the communication module proceeds to step 809 and transits to the active mode (transitioning to the ACTIVE state).  See paragraphs 0101-0103.)

Regarding claim 4, D1 further teaches wherein the ECO operating state supports maintenance of the identifier of the user equipment device and the ACTIVE operating state exclusively supports a scheduled transmission (Referring to Figures 4, 5, and 8, Idle mode (ECO state) supports UE with identifier, see paragraphs 0092-0096,) and the ACTIVE state exclusively supports a scheduled transmission (Referring to Figures 4, 5, and 8, active mode is utilized for receiving downlink data (exclusively), while idle mode is not used for receiving downlink data, see paragraphs 0096-0098.)

Regarding claim 5, D1 further teaches wherein the message further includes a flag or bit indicating the transition from the ECO operating state to the ACTIVE operating state (Referring to Figures 4, 5, and 8, receiving a paging message, comprising bits which are indicative of the transition from idle (ECO) state to active state,  from the base station.  See paragraphs 0095-0098.)

Regarding claim 6, D1 does not disclose wherein the identifier of the user equipment device comprises a dedicated connection ID which is uniquely assigned to the user equipment device.
D2 teaches initial context setup response message 327 may include quality of service (QoS) information and identifiers for logical connections associated with the UE 115-a (dedicated connection ID which is uniquely assigned to the UE device) (e.g., eNB and MME S1 application protocol identities (AP IDs), tunnel endpoint identifier (TEID), etc.).  See paragraphs 0082-0084.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the connection identifiers associated with a UE of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to minimize signaling and delay by avoid re-establishment of traffic connections as taught by D3, see paragraph 0007.

Claims 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Chung et al. (US 2012/0213196 A1), hereinafter referred to as D3, and D1 in view of D2 in further view of Zhang et al. (US 2011/0039568), hereinafter referred to as D4.
Regarding claims 7, 8, 14, 15, and 20, D1 does not disclose receiving, at the user equipment device, downlink grant-free transmissions in the ECO operating state or the ACTIVE operating state/performing capability exchange for configuring downlink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; performing blind detection on received data in downlink grant-free transmission channel; and sending an acknowledgement (ACK) message upon successful data decoding.
D3 teaches, referring to Figures 13-15 and 22, the UE receiving contention-based transmission resource assignment about a downlink (DL) channel (functionally equivalent to grant-free transmission scheme as request grants are not utilized), see paragraph 0211, from the base station (network node), the assignment is made for either UE specific or UE groups.  Note, by definition, contention based transmission allows uplink/downlink between the UE and base to transmit/receive uplink/downlink data without sending a scheduling request in advance, which reduces the latency and signaling overhead.  See also paragraphs 0147-0149.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the downlink contention-based transmission of D3 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce signaling and latency for time sensitive downlink transmission to a UE from a base station.
D1 does not disclose performing blind detection on received data in downlink grant-free transmission channel; and sending an acknowledgement (ACK) message upon successful data decoding.
D4 teaches contention based uplink data transmission, comprising the RB location and the number of RBs used for CB-PUSCH are controlled to reduce the blind decoding complexity at the eNodeB 140a (performing, by the network node, a blind detection on a transmission of data in the UL transmission channel according to the sent information).  The WTRU 102a may be allowed contention-based uplink resources via the PDCCH, where the allowance is in terms of a number of RBs allocated for the uplink transmission.  A fixed number of RBs may be used by the WTRU 102a for CB-PUSCH transmissions.  D4 further teaches transmitting corresponding ACK/NACK signals for corresponding packets.  See paragraph 0057.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the blind decoding of D4 in the communication system of D1, D2, and D3 for downlink reception.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce the latency and signaling overhead for downlink transmission decoding.

Claims 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in further view of Kim (US 2011/0170515 A1), hereinafter referred to as D5, and over D1 in view of D2 in in further view of D3.
	Regarding claims 9, 10, 16, and 17, D1 does not disclose sending, from the user equipment device, uplink grant free transmissions in the ECO operating state or the ACTIVE operating state./ wherein the sending uplink grant-free transmissions comprises: performing capability exchange for configuring uplink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; sending data in pre-defined resources with pre-configured modulation and coding scheme; and retransmitting upon determination that an initial transmission failed.
D5 teaches, referring to Figures 4 and 5, transmitting resource request 540 (capability information indicating whether the UE supports UL grant-free transmission mode), the machine-type communication terminal 510 (UE) may transmit a request for resources to the machine-type communication base station 520 (network node). In this example, a procedure that requests the resources may use a resource request procedure set by a system or may use a random access procedure. A plurality of machine-type communication terminals may share and use resource request bit information, for example, scheduling request (SR) bit information included in uplink control information, to be used for requesting resources, or an access preamble to be used for requesting the uplink contention based radio resources (functionally equivalent to uplink grant-free transmission mode as after the allocation of uplink radio resources request/grant messaging is not required for uplink transmission during the contention based period).  See paragraphs 0111-0115.  Transmit data based on contention-based radio resources 560 (UL grant-free transmission channel) to the base station (network node) from the terminal (UE) in a connected state (active state).  See paragraphs 0111-0115.  The machine-type communication terminal (UE) may be independently applied to resource allocation and data transmission, regardless of a connection state of a conventional mobile communication terminal, such as, an idle state (first state different from an active state) and a connection state (active state); thereby, performing contention based transmission during idle and connection states.  See paragraph 0186-0187.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the uplink contention-based transmission of D5 in the system of D1 and D2.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce signaling and latency for time sensitive uplink transmission from a UE to a base station.
D3 teaches, referring to Figures 13-15, the cell may measure population of all UEs using the contention-based DL transmission scheme, See paragraphs 0211-0217, and may adjust a transmission Modulation and Coding Scheme (MCS) applied to the scheduling-based UL transmission scheme in consideration of a predicted collision impact. The adjustment of the transmission MCS may include gradually lowering a preset transmission MCS (pre-configured) by a prescribed offset. See paragraphs 0153-0154 and 0217.   D6 further teaches, referring to Figures 13-15 and 22, UE which has transmitted UL data waits for HARQ feedback information through a PHICH from a cell (network node). If the HARQ feedback information from the cell is NACK, the UE retransmits the previously transmitted data at a retransmission TTI and if the HARQ feedback information from the cell is ACK, the UE stops retransmitting the previously transmitted data, as the base station acknowledges the successful decoding of the received data. See paragraphs 0176-0183.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the MCS of D3 and transmission recovery of D6 in the communication system of D1, D2, and D5 for downlink reception.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce the latency and signaling overhead for downlink transmission decoding.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 5, and 3, respectively, of U.S. Patent No. US 10903961 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1, 11, and 18. A method, at a user equipment device, the method comprising: receiving, by the user equipment device that is in an ECO operating state from a network element, a message indicating that there is downlink data to be sent to the user equipment device, the message being received on a downlink channel monitored by the user equipment device, wherein the message includes an identifier of the user equipment device, wherein the identifier of the user equipment device was received by the user equipment device while the user equipment device was in the ACTIVE operating state; in response to the message, sending, by the user equipment device to the network element, a UE-centric sequence which is uniquely assigned to the user equipment device by the network element; and receiving, by the user equipment device from the network element, a response to the UE-centric sequence.

2, 12, and 19. The method of claim 1, after receiving the response from the network element, the method further comprising: transitioning, by the user equipment device, from the ECO operating state to the ACTIVE operating state.


1. A method comprising: sending, by a network node to a first user equipment (UE) that is in an active state, a UE identifier (UE ID) that is uniquely assigned to the first UE; sending, by the network node to the first UE that has transitioned from the active state to a first state, an indication of a downlink (DL) data transmission on a DL notification channel, the indication being addressed to the first UE using the UE ID assigned to the first UE in the active state, the first state supporting a reduced set of UE functionality compared to the active state and the first state supporting data communication between the first UE and the network node; and sending, by the network node to the first UE that is in the first state, DL data in a grant-free DL channel, the data being transmitted with the UE ID assigned to the first UE in the active state.
5. The method according to claim 3, further comprising, after sending the indication: receiving, by the network node from the first UE that is in the first state, a UE centric sequence.

3. The method according to claim 1, wherein the indication indicates that a state transition to the active state is required.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 3, 2, and 4-10, respectively, of U.S. Patent No. US 10735166 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1, 11, and 18. A method, at a user equipment device, the method comprising: receiving, by the user equipment device that is in an ECO operating state from a network element, a message indicating that there is downlink data to be sent to the user equipment device, the message being received on a downlink channel monitored by the user equipment device, wherein the message includes an identifier of the user equipment device, wherein the identifier of the user equipment device was received by the user equipment device while the user equipment device was in the ACTIVE operating state; in response to the message, sending, by the user equipment device to the network element, a UE-centric sequence which is uniquely assigned to the user equipment device by the network element; and receiving, by the user equipment device from the network element, a response to the UE-centric sequence.

2, 12, and 19. The method of claim 1, after receiving the response from the network element, the method further comprising: transitioning, by the user equipment device, from the ECO operating state to the ACTIVE operating state.

3 and 13. The method of claim 2 comprising: periodically transmitting from the user equipment device, while in the ECO operating state, a user equipment identifying sequence using an uplink tracking channel resource assignment, the periodic transmission of the user equipment identifying sequence requiring less wireless network resources than periodic transmission of a user equipment sounding reference signal using a sounding channel resource assignment.

4. The method of claim 1, wherein the ECO operating state supports maintenance of the identifier of the user equipment device and the ACTIVE operating state exclusively supports a scheduled transmission.

5. The method of claim 2, wherein the message further includes a flag or bit indicating the transition from the ECO operating state to the ACTIVE operating state.

6. The method of claim 1, wherein the identifier of the user equipment device comprises a dedicated connection ID which is uniquely assigned to the user equipment device.

7, 14, and 20. The method of claim 1, further comprising receiving, at the user equipment device, downlink grant-free transmissions in the ECO operating state or the ACTIVE operating state.

9 and 16. The method of claim 1, further comprising sending, from the user equipment device, uplink grant free transmissions in the ECO operating state or the ACTIVE operating state.

8 and 15. The method of claim 7, wherein the receiving downlink grant-free transmissions comprises: performing capability exchange for configuring downlink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; performing blind detection on received data in downlink grant-free transmission channel; and sending an acknowledgement (ACK) message upon successful data decoding.

10 and 17. The method of claim 9, wherein the sending uplink grant-free transmissions comprises: performing capability exchange for configuring uplink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; sending data in pre-defined resources with pre-configured modulation and coding scheme; and retransmitting upon determination that an initial transmission failed.
1. A method, at a user equipment (UE) device, the method comprising: receiving, by the user equipment device that is in an ECO operating state, a message indicating that there is downlink data to be sent to the user equipment device, the message being received on a downlink channel monitored by the user equipment device, wherein the message further indicates a transition of the user equipment device from the ECO operating state to an ACTIVE operating state and the message includes an identifier of the user equipment device, wherein the identifier of the user equipment device was received by the user equipment device while the user equipment device was in the ACTIVE operating state; and transitioning from the ECO operating state to the ACTIVE operating state. 3. The method of claim 1, wherein the transitioning from the ECO operating state to the ACTIVE operating state comprises: sending a UE-centric sequence to a network element; receiving a response from the network element; and transitioning to the ACTIVE operating state.

2. The method of claim 1 comprising: periodically transmitting from the user equipment device, while in the ECO operating state, a user equipment identifying sequence using an uplink tracking channel resource assignment, the periodic transmission of the user equipment identifying sequence requiring less wireless network resources than periodic transmission of a user equipment sounding reference signal using a sounding channel resource assignment.


4. The method of claim 1, wherein the ECO operating state supports maintenance of the identifier of the user equipment device and the ACTIVE operating state exclusively supports a scheduled transmission.

5. The method of claim 1, wherein the message further includes a flag or bit indicating the transition from the ECO operating state to the ACTIVE operating state.

6. The method of claim 1, wherein the identifier of the user equipment device comprises a dedicated connection ID which is uniquely assigned to the user equipment device.

7. The method of claim 1, further comprising receiving, at the user equipment device, downlink grant-free transmissions in the ECO operating state or the ACTIVE operating state.

8. The method of claim 1, further comprising sending, from the user equipment device, uplink grant free transmissions in the ECO operating state or the ACTIVE operating state.

9. The method of claim 7, wherein the receiving downlink grant-free transmissions comprises: performing capability exchange for configuring downlink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; performing blind detection on received data in downlink grant-free transmission channel; and sending an acknowledgement (ACK) message upon successful data decoding.

10. The method of claim 8, wherein the sending uplink grant-free transmissions comprises: performing capability exchange for configuring uplink grant-free transmission mode; deriving grant-free resource mapping based on broadcast information; sending data in pre-defined resources with pre-configured modulation and coding scheme; and retransmitting upon determination that an initial transmission failed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 20200296754 A1) - requesting scheduling in a wireless communication system is provided. The method requests scheduling for transmitting uplink data in a wireless communication system and may include transmitting, by user equipment (UE), a Scheduling Request (SR) of an SR type selected from multiple SR types to an eNB, receiving, by the UE, an uplink grant determined according to the selected SR type from the eNB, and transmitting, by the UE, uplink data to the eNB through a physical uplink shared channel (PUSCH) resource allocated by the uplink grant.
Kar Kin Au et al. (US 20140254544 A1) - grant-free uplink transmission scheme defines a first contention transmission unit (CTU) access region in a time-frequency domain, defines a plurality of CTUs, defines a default CTU mapping scheme by mapping at least some of the plurality of CTUs to the first CTU access region, and defines a default user equipment (UE) mapping scheme by defining rules for mapping a plurality of UEs to the plurality of CTUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462